74808-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-37098: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 74808-COA


Short Caption:POOLE VS. NEV. AUTO DEALERSHIP INV.'S, LLCCourt:Court of Appeals


Related Case(s):74808


Lower Court Case(s):Clark Co. - Eighth Judicial District - A737120Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDerrick PooleCraig B. Friedberg
							(Law Offices of Craig B. Friedberg)
						George O. West, III
							(Law Offices of George O. West III)
						


RespondentCorepointe Insurance CompanyJeffery A. Bendavid
							(Moran Brandon Bendavid Moran)
						Stephanie J. Smith
							(Moran Brandon Bendavid Moran)
						


RespondentNevada Auto Dealership Investments, LLCJeffery A. Bendavid
							(Moran Brandon Bendavid Moran)
						Stephanie J. Smith
							(Moran Brandon Bendavid Moran)
						


RespondentSahara Chrysler





Docket Entries


DateTypeDescriptionPending?Document


11/29/2018Case Status UpdateTransferred from Supreme Court. (COA)


09/05/2019Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Gibbons/Tao/Bulla. Author: Gibbons, C.J. Majority: Gibbons/Tao/Bulla. 135 Nev. Adv. Opn. No. 39. (COA)19-37098




09/19/2019Case Status UpdateTransferred to Supreme Court.  (COA)


09/19/2019Case Status UpdateCase Closed.  (COA)



Combined Case View